Citation Nr: 1455191	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right foot disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  His case is currently under the jurisdiction of the VA RO in Phoenix, Arizona.  

In an August 2008 decision, the Board denied service connection for a low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision, vacating and remanding the denial of service connection for a low back disability to the Board.  The appeal was returned to the Board for action consistent with the September 2010 Court remand.  The Board subsequently remanded this claim in June 2011 and June 2012.  The case has been returned to the Board for final adjudication.


FINDING OF FACT

A chronic low back disorder is not shown in service, arthritis of the spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that Veteran's diagnosed degenerative joint disease and herniated discs of the lumbar spine are the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability, nor may arthritis of the spine be presumed to be related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2004 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and what was required to establish service connection.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the above letter did not inform the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  The Board notes that the Veteran submitted a VA Form 21-4142 Release of Information for private treatment records from John Muir Medical Center.  He was informed that his release was not valid and asked to provide a new valid release in an April 2013 letter.  The Veteran did not respond to this letter or provide a new valid VA Form 21-4142 for these records.  No further action need be taken.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  

The Veteran underwent a VA examination to address the issue of secondary service connection for his low back in April 2005.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

VA attempted to obtain an additional VA examination/opinion regarding direct service connection pursuant to the Board's June 2012 remand.  However, the Veteran cancelled the scheduled VA examination in July 2014, indicating that he did not wish to pursue the claim.  It remains unclear as to whether the Veteran wishes to withdraw his claim or whether he no longer wishes to engage as an active participant in the development of his appeal.  Nevertheless, as VA attempted to schedule the Veteran for the appropriate VA examination, and he cancelled the examination without requesting a new one, the Board finds that the duty to assist has been satisfied and will adjudicate the matter based on the medical evidence of record.

The Board remanded the claim in June 2011 and June 2012 for additional evidentiary development including obtaining outstanding VA treatment records and scheduling the Veteran for a new VA examination.  The Agency of Original Jurisdiction (AOJ) obtained outstanding VA treatment records and scheduled the Veteran for a new VA examination in July 2014.  However, as noted above, the Veteran cancelled this examination.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran's VA treatment records and VA examination report show that he has been diagnosed with degenerative joint disease and herniated discs of the lumbar spine.  Additionally, a November 1969 service treatment record notes the Veteran's complaints of back pain.  He has also been service-connected for a right foot disability since March 1970.  The first and second elements of Shedden/Caluza and Wallin are met.

However, this is not enough to grant service connection.  There still must be evidence of a medical nexus between the current disability and the in-service disease or injury/service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra. 

With regard to the direct service connection claim, there is no sufficiently probative medical evidence to support a finding of a nexus between the Veteran's inservice back complaints and his current low back disability.  As discussed above, VA attempted to obtain a medical opinion regarding direct service connection but the Veteran failed to report for his scheduled VA examination and the Board may only rely on the evidence of record.  See 38 C.F.R. § 3.655(b).

The only medical evidence of record to even suggest a nexus is a May 2006 VA treatment record noting a diagnosis of "LBP; 2 to injury in Navy."  There is no rationale for this conclusion.  Such severely undermines its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The diagnosis is also contradicted by an earlier notation in the same treatment record, which states that the Veteran's onset of back pain followed a 1985 fall from a submarine in dry dock while serving as a civilian.  Indeed, the treatment record does not discuss any inservice incident or injury, including the 1969 complaint of back pain at all.  The Board thereby finds that the provider was referring to the Veteran's postservice civilian occupation as a marine machinist and had confused his Navy service in stating that his low back pain was secondary to a Navy injury.  In light of this lack of rationale and apparent internal contradiction of the May 2006 VA treatment record, the Board finds that it is not sufficiently probative to serve as a positive nexus for service connection purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to its weight); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Service connection is not warranted on a direct basis.

With regard to the secondary service connection claim, the Veteran was afforded a VA examination and medical opinion in April 2005.  The examiner concluded that the Veteran's low back disability was not caused or aggravated by his service-connected right foot disability.  Rather than the Veteran's low back being aggravated by limping from his right foot, the examiner opined that any limping that the Veteran experiences is due to the low back itself, not the right foot.  The Veteran's low back complaints started suddenly in 1985 following a fall, not gradually as one would expect with a secondary injury.  There is no other medical evidence to link the Veteran's low back disability to his service-connected right foot disability.  Without such evidence of a medical nexus, service connection also cannot be granted on a secondary basis.

Consideration has been given to the Veteran's contentions that his low back is related to his military service and/or service-connected right foot disability, including his belief that the onset of low back pain sometime after the right foot injury supports his claim.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine, particularly in the context of 15 years between the initial injury and the alleged secondary injury with the complication of an intercurrent injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences low back pain, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the Veteran has not specifically claimed low back pain since service.  Moreover, to the extent that such a claim has been indirectly made, it is contradicted by the medical evidence.  Specifically, the Veteran's separation examination was negative for any spine problems and the postservice treatment records have consistently listed 1985 - 15 years after his separation from service - as the onset of his low back pain.  Reference is again made to the fact that the report from 1985 refers to the spontaneous onset of pain, and that there were no findings referring to a history of back pain or the Veteran's active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneously dated evidence has greater probative value than a contrary history as reported by the Veteran long after the fact). The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


